Citation Nr: 1608682	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-42 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation for an acquired psychiatric disability, as secondary to hepatitis B, a disability subject to compensation under 38 U.S.C.A. § 1151.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran had active service from July 1966 to June 1968 and from May 1971 to June 1982.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2014 and August 2014, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a current acquired psychiatric disability, which is reasonably shown to have been caused at least, in part, by his hepatitis B.  


CONCLUSION OF LAW

The criteria for compensation for an acquired psychiatric disability as secondary to hepatitis B have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.310 (2015); VAOPGCPREC 8-97 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2014 decision, the Board granted entitlement to section 1151 compensation for the Veteran's hepatitis B, based on a finding that the evidence reasonably established that the Veteran had contracted this disease as a result of negligent administration of a colonoscopy.  Also, both private and VA medical records show that the Veteran has been consistently treated for an acquired psychiatric disability, diagnosed as depressive disorder, anxiety disorder and/or adjustment disorder.  

Additionally, these records indicate that this psychiatric disability has been caused at least in part by the Veteran learning that he had hepatitis B.  In a December 2009 opinion, a VA psychologist found that the Veteran had only a pattern of maladaptive coping with the hepatitis B diagnosis that did not actually constitute an acquired psychiatric disability.  However, given that both private and VA mental health professionals have consistently found to the contrary, along with finding the causal connection between the acquired psychiatric disability and the hepatitis B, the evidence is at least in equipoise as to whether the Veteran has a current acquired psychiatric disability caused at least in part by his hepatitis B.  Accordingly, resolving any reasonable doubt in the Veteran's favor, compensation for an acquired disability as secondary to the already compensated hepatitis B is warranted.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. § 3.310; VAOPGCPREC 8-97 (1997).

The nature and extent of the disability associated with the condition is not before the Board at this time. 

ORDER

Compensation for an acquired psychiatric disorder as secondary to hepatitis B, a disability subject to compensation under 38 U.S.C.A. § 1151, is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


